DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/24/2021 has been entered.

Claim Status
Claims 1, 3-10, 13-16 and 18 are pending.  Claims 2 and 17 were canceled in the Reply filed 2/24/2021.  Claim 18 was added in the Reply filed 2/24/2021.  Claims 1 and 9 were amended.  Claim 9 was amended to exclude the non-elected species of Chem. 33, and claim 16 depends from claim 9.  Accordingly, claims 8-9, 13-16, and 18 are now withdrawn.   Claims 1, 3-7, and 10 are presently considered to the extent they read upon the non-elected species of Chem. 33.

Examiner Note Regarding Claim Status
Claim 8 was not properly indicated as “withdrawn” in the Reply filed 6/1/2020 or the Reply filed 2/24/2021.  Applicant is directed to MPEP § 714 and 37 C.F.R. 1.121.  Applicant is 

Election/Restrictions
Applicant’s election of Group I (Original claims 1-10 and 14-16) and the species of Chem. 21 of claim 9 in the reply filed on 6/7/2019 was previously acknowledged and treated as an election without traverse (MPEP § 818.01(a)).
Chem. 21 read upon claims 1-6, 8-10, and 16 (see, e.g., Discussion in action mailed 8/30/2019), and the elected species of “Chem. 21” was subsequently deemed free of the prior art in the previous action. Per MPEP § 803.02(III): 
“If the examiner determines that the elected species is allowable over the prior art, the examination of the Markush claim will be extended. If prior art is then found that anticipates or renders obvious the Markush claim with respect to a nonelected species, the Markush claim shall be rejected; claims to the nonelected species would still be held withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species”
Accordingly, examination was previously extended to the non-elected species of Chem. 33, which was subsequently deemed obvious in view of the prior art as applied below.  
Chem. 33 previously read upon claims 1-7, 9-10, and 16 as filed on 6/1/2020.  Claim 9 was subsequently amended to exclude Chem. 33; however, the non-elected species continues to read upon independent claim 1.
	Regarding the Reply filed 6/1/2020 and 2/24/2021, Examiner again acknowledges Applicant’s assertion that claim 8 was “improperly withdrawn” (see, e.g., Reply filed 6/1/2020 at 37 at § Election/Restrictions; see also Reply filed 2/24/2021 at 36 at § Election/Restrictions).  However, this assertion is incorrect for reasons set forth in the Action mailed 9/24/2020 at pages Chem. 33. Even assuming arguendo that claim 8 was shown to properly read upon the non-elected species of Chem. 33 in a subsequent action, Applicant is advised that claim 8 would simply be rejoined and rejected for the reasons of record applicable to the non-elected species of Chem. 33.
	Newly added claim 18 does not recite the non-elected species of Chem. 33.  Per MPEP § 803.02, it is now withdrawn.  Amended claim 9 and its dependent claim, claim 16, were amended in the Reply filed 2/24/2021 to exclude Chem. 33, and are therefore withdrawn as not reading upon the non-elected species per MPEP § 803.02.
Claims 8-9, 13-16, and 18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/7/2019.
	Although a full search and examination has not been conducted for additional non-elected species per MPEP § 803.02(III), art pertinent to non-elected species was discovered during the search for Chem. 33, and as a courtesy to the Applicant, this art has been applied below.
Accordingly, Claims 1, 3-7, and 10 are presently considered to the extent they read upon the non-elected species of Chem. 33.

Information Disclosure Statement
The IDS filed 2/24/2021 is acknowledged and presently considered.


Claim Interpretation and Examiner Notes
For purposes of applying prior art, the claim scope has been interpreted as set forth below per the guidance set forth at MPEP § 2111.  If Applicant disputes any interpretation, Applicant is invited to unambiguously identify any alleged misinterpretations or specialized definitions in the subsequent response to the instant action.  Applicant is advised that a specialized definition should be properly supported and specifically identified (see, e.g., MPEP § 2111.01(IV), describing how Applicant may act as their own lexicographer).
Regarding original claim 1, the originally claimed genus is pharmaceutical in nature, and is specifically directed towards GLP-1 analogues.  The number of GLP-1 analogues encompassed by claim 1 and SEQ ID NO: 1 is vast and highly varied. 
Regarding claim 1, it is understood that, after amendment filed 12/20/2019, only one of Xaa34, Xaa35, Xaa36, Xaa37, and Xaa38 may be a lysine moiety, rather than up to five separate and distinct Lysine residues, as recited in the claim set filed 5/26/2017.
Regarding the branched linker of formula Chem. 11 at claim 1, it is noted that the claimed linkage results from routine use of the initial compound N,N-bis(N'-Fmoc-3-aminopropyl)-glycine (CAS No. 346694-76-6) or similar compounds1 known in the prior art.
The structure of the “1st and 2nd Post-linker” is not specified at claim 1 and the Specification fails to provide any minimal structure required to be present in the “1st and 2nd Post-linker” when the optional “Pre-linker” is present and comprises Linker element-1 of Chem. 1.  Accordingly, in the absence of any guidance, the term “linker” is given the broadest reasonable interpretation in view of the GLP-1 arts (specifically in view of the GLP-1 arts associated with the instant Applicant of Novo Nordisk A/S).  Namely, the terms “1st and 2nd WO2005/027978A2 (filed by Novo Nordisk A/S), which directly pertains to the GLP-1 arts, a “linker” is reasonably understood to encompass “a chemical group” that links two components (see, e.g., WO’978 at 3 at lines 15-15, identifying linker “Y”), including wherein the “linker” may be a chemical bond (see, e.g., WO’978 at 11 at lines 8-11, noting that linker “Y” may be -(CH2)s- wherein s is 0).  Accordingly, in view of the Applicant’s own related filings regarding linkers and the related GLP-1 arts wherein GLP-1 is modified via conjugation to protracting groups, it is reasonable to broadly interpret the “1st and 2nd Post-linker” as encompassing a chemical bond or any other linking structure known in the prior art.
For ease of reference, the Example numbers provided in the original disclosure correspond to the “Chem” numbers and SEQ ID NOs as follows:

    PNG
    media_image1.png
    44
    400
    media_image1.png
    Greyscale


    PNG
    media_image1.png
    44
    400
    media_image1.png
    Greyscale

	Examiner notes that from among the approximately 164 million species of GLP-1 peptides encompassed by original claim 1, SEQ ID NOs: 2, 3, 4, 6, 7, and 8 are the only members of the genus reduced to practice and specifically discussed on record, which have the following sequences:
SEQ ID NO: 2		H[Aib]EGTFTSDVSSYLEEQAAREFIAWLVRGRK
SEQ ID NO: 3		X[Aib]EGTFTSDVSSYLEEQAAREFIAWLVRGRK
SEQ ID NO: 4		H[Aib]EGTFTSDVSSYLEEQAAREFIAWLVRGRPK
SEQ ID NO: 6		H[Aib]EGTFTSDVSSYLEEQAAREFIAWLVRGKG
SEQ ID NO: 7		H[Aib]EGTFTSDVSSYLEEQAAREFIEWLVRGKG
SEQ ID NO: 8		H[Aib]EGTFTSDVSSYLEEQAAREFIAWLVKGRG
Wherein “X” is Imp (3-(Imidazol-5-yl)propanoic acid), and underlined portions are invariant among the sequences.  Accordingly, the species tested, reduced to practice, and/or discussed with specificity on the record share a minimum of 26/31 residues, or 83.87% sequence identity.
	Examiner notes that GLP-1 has the sequence of SEQ ID NO: 1 (HAEGTFTSDVSSYLE‌G‌Q‌AAK‌EFIAWLV‌KGRG).  Therefore, instant SEQ ID NOs: 2-8 all share at least the following mutations relative to SEQ ID NO:1: Aib8, Glu22, and Arg26.
	Additional teaches are set forth in the rejections below.

Maintained or Revised Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/027978 A2 (March 31, 2005; cited in IDS filed 5/26/2017 as cite No. 1) in view of Fischer et al. (Molecules, vol. 19:6952-6974 (May 27, 2014); hereafter “Fischer”; cited in previous action) and Pratesi et al. (J. Med. Chem., vol. 53:432-440 (2010); hereafter “Pratesi”; cited in previous action).
Claim interpretation: Applicable claim interpretation has been set forth above in a separate section and that discussion is incorporated herein.  Additional claim interpretations are provided below.  Claims 1, 3-7, and 10 are understood to encompass Chem. 33 and subgenera encompassing Chem. 33.
WO2005027978 A2 pertains to novel GLP-1 Derivatives (see, e.g., WO’978 at abs) and discloses the genera of 
[Albumin binding Moiety]2-[Linker W”]-[Spacer B]-[Linker Y]-[polypeptide]
as formula (III) (see, e.g., WO’978 at claim 7 on 109-110; see, also, WO’798 at 3 at lines 1-15, 4 at lines 1-20):

    PNG
    media_image2.png
    76
    568
    media_image2.png
    Greyscale

Therefore, the general concept of conjugating two protracting moieties (i.e., albumin-binding moieties) to a therapeutic protein via a single amino acid such as Lysine was known in the art circa 2005 (id.).  Regarding the use of GLP-1 Derivatives in place of “therapeutic polypeptide” in formula (III), WO’978 explicitly provides guidance, motivation, and a teaching directing artisans to use GLP-1 derivatives as the “therapeutic protein” in formula (III) (see, e.g., WO’978 at title, 1 at lines 1-5, 4 at lines 30-35, 6 at lines 5-10, 18 at line 16 to page 20 at line 9, 23 at lines 5-20, and 24 at lines 1-20).  Therefore, an artisan would readily appreciate that the prior art Formula (III) was applicable to GLP-1 derivatives.  Regarding the genus of GLP-1 analogues of “general Formula I” as recited at instant claims 1, 2, and newly added claim 17, WO’978 teaches an overlapping genus, namely “Formula (V)” at pages 19-20, having the general structure of 

    PNG
    media_image3.png
    112
    1004
    media_image3.png
    Greyscale

wherein Xaa7 may be L-histidine (compare instant claim 1 at Xaa7 with WO’978 at Formula (V) at pages 19-20); wherein Xaa8 may be Aib (compare instant claim 1 at Xaa8 with WO’978 at Formula (V) at pages 19-20); wherein position Xaa12 is Phe (compare instant claim 1 at Xaa12 with WO’978 at Formula (V) at pages 19-20); wherein position Xaa16 isVal (compare instant claim 1 at Xaa16 with WO’978 at Formula (V) at pages 19-20); wherein Xaa18 may be Ser (compare instant claim 1 at Xaa18 with WO’978 at Formula (V) at pages 19-20); wherein positions Xaa19-Xaa20-Xaa21 are the sequence Tyr-Leu-Glu (compare instant claim 1 at Xaa19-21 with WO’978 at Formula (V) at pages 19-20);  wherein Xaa22 may be Glu (compare instant claim 1 at Xaa22 with WO’978 at Formula (V) at pages 19-20); wherein Xaa23 may be Gln compare instant claim 1 at Xaa23 with WO’978 at Formula (V) at pages 19-20); wherein position Xaa25 is Ala (compare instant claim 1 at Xaa25 with WO’978 at Formula (V) at pages 19-20); wherein Xaa26 may be Arg (compare instant claim 1 at Xaa26 with WO’978 at Formula (V) at pages 19-20); wherein positions Xaa27-Xaa28-Xaa29 are the sequence Glu-Phe-Ile (compare instant claim 1 at Xaa27-29 with WO’978 at Formula (V) at pages 19-20); wherein Xaa30 may be Ala or Glu (compare instant claim 1 at Xaa30 with WO’978 at Formula (V) at pages 19-20); wherein positions Xaa31-Xaa32-Xaa33 are the sequence Trp-Leu-Val (compare instant claim 1 at Xaa31-33 with WO’978 at Formula (V) at pages 19-20); wherein Xaa34 may be Lys or Arg (compare instant claim 1 at Xaa34 with WO’978 at Formula (V) at pages 19-20); wherein Xaa35 may be Gly (compare instant claim 1 at Xaa35 with WO’978 at Formula (V) at pages 19-20); wherein Xaa36 may be Arg or Lys (compare instant claim 1 at Xaa36 with WO’978 at Formula (V) at pages 19-20); wherein Xaa37 may be Gly or Lys (compare instant claim 1 at Xaa34 with WO’978 at Formula (V) at pages 19-20); and wherein Xaa38 may be Lys or absent (compare instant claim 1 at Xaa38 with WO’978 at Formula (V) at pages 19-20).  Accordingly, the range of structural variations permissible at Formula I at instant claim 1 substantially overlaps the range of structural variability set forth in the genus of GLP-1 analogues taught in the prior art (compare instant claim 1 at Formula (I) with WO’978 at Formula (V) at pages 19-20).  In addition, it is noted that the prior art provides explicit guidance directing an artisan to utilize exact species of GLP-1 variants within the scope of the instant claims, including Lys38Arg26,34GLP-1(7-38) (compare instant claim 1 at Formula (I) with WO’978 at page 21 at lines 1-5).  Therefore, the prior art teaches a substantially overlapping genus of GLP-1 variants and explicitly reduces to practice and provides a motivation directing an artisan to utilize a species within the instant genus, namely Lys38Arg26,34GLP-1(7-38).  Therefore, the specific Regarding the phrase “comprises a side chain that is attached to the Lys residue of Xaa34, Xaa35, Xaa36, Xaa37, or Xaa38” as recited at instant claim 1, WO’978 discusses general synthetic methods for making compounds of formula (III) (see, e.g., WO’978 at claim 7 on 109-110; see, also, WO’798 at 3 at lines 1-15, 4 at lines 1-20) at pages 61-62 (see, e.g., WO’978 at 61 at lines 28 to page 62 at line 25), and explicitly teaches the attachment of such moieties onto the sidechain of lysine residues (see, e.g., WO’978 at 62 at lines 17-25), and exemplifies such conjugation in multiple examples (see, e.g., id.; see also id. at Example 1 at 65, Example 2 at 66, Example 3 at 67, Example 4 at 68, Example 8 and Example 9 on 69-70, etc., etc.).  Accordingly, the specific point of conjugation between the GLP-1 variants claimed and the prior art is not a point of novelty, because an artisan would readily appreciate that the sidechain of a lysine, such as a Lys at position Xaa37 or Xaa38 could readily be conjugated to a protracting moiety (i.e., an albumin binding moiety).  Regarding claim 1 and the “1st and 2nd Protractor selected from “Chem. 12” and “Chem. 12a”, WO’978 explicitly teaches and discloses that the albumin-binding moiety (i.e., the two “A” portions in Formula III2) may be selected from the moiety of HOOC(CH2)sCO-, wherein “s” may be 4 to 38, and wherein s=18 and s=16 are identified as preferred embodiments (see, e.g., WO’978 at 17 at lines 26-32).  Accordingly, “Chem. 12” and “Chem. 12a” as recited at instant claim 1 are prior art elements, namely known and art-recognized albumin-binding moieties, taught by WO’978, which were identified as preferred embodiments, wherein the moieties provided an art-recognized function (compare id. with instant claim 1).  Therefore, “Chem. 12” and “Chem. 12a” are not points of novelty, but are prior art elements explicitly taught and disclosed for use in conjugation with GLP-1 derivatives.  Regarding claim 1 and the “at least one Linker element-1 of Chem. 1” as recited at instant claim 1, and also instant claims 4-7, WO’978 explicitly discloses that portion B of Formula (III) is a hydrophilic spacer having the formula -(CH2)ID[(CH2)nE]m(CH2)p-Qp , wherein I is one, D is -O-, n is two, E is -O-, p is two, m is one, and q is five, wherein Q is “Z-(CH2)ID[(CH2)nG]m-(CH2)p”, wherein Z is -NHC(O)-, which yields the linker structure of (CH2)-O-(CH2)2-O-(CH2)2-[NH(CO)- (CH2)-O-(CH2)2-O-(CH2)2]5-(CH2)-O-(CH2)2-O-(CH2)2, which may be shown graphically as: 

    PNG
    media_image4.png
    120
    454
    media_image4.png
    Greyscale
(see, e.g., WO’978 at claim 7 on 109-110; see, also, WO’798 at 3 at lines 1-15, 4 at lines 1-20).  Critically, this and similar structures fully satisfy the requirements of instant claim 1, because such linkers fully comprise “at least one” copy of “Linker element-1 of Chem. 1”, wherein Chem. 1 is 

    PNG
    media_image5.png
    92
    349
    media_image5.png
    Greyscale

and wherein k and n are each 1.  Accordingly, “Linker element-1 of Chem. 1” is a prior art element and is not a point of novelty because the prior art of WO’978 previously taught and disclosed, circa 2005, that such a linker elements could be utilized to connect albumin-binding moieties to a Lys residue of a GLP-1 derivative (see, e.g., WO’978 at claim 7 on 109-110; see, also, WO’798 at 3 at lines 1-15, 4 at lines 1-20).  Regarding instant claim 1 and the requirement that “the branched linker is connected a) at its -CO end to the epsilon amino acid group of the Lys residue . . . . via an optional Pre-linker”, WO’978 discusses general synthetic methods for see, e.g., WO’978 at #7 on 109-110; see, also, WO’798 at 3 at lines 1-15, 4 at lines 1-20) at pages 61-62 (see, e.g., WO’978 at 61 at lines 28 to page 62 at line 25), and explicitly teaches the attachment of such moieties onto the sidechain of lysine residues (see, e.g., WO’978 at 62 at lines 17-25), and exemplifies such conjugation in multiple examples (see, e.g., id.; see also id. at Example 1 at 65, Example 2 at 66, Example 3 at 67, Example 4 at 68, Example 8 and Example 9 on 69-70, etc., etc.), and expressly identifies conjugation to the epsilon amino acid group of Lysine (id. at 71 at lines 1-9).  Accordingly, conjugation of a linker (or pre-linker) attaching one or two albumin-binding moieties via the epsilon amino acid group of Lysine in a GLP-1 derivative was known in the prior art and not a point of novelty.  In sum, WO’978 teaches the genera of 
[Albumin binding Moiety]2-[Linker W”]-[Spacer B]-[Linker Y]-[polypeptide]
as formula (III) (see, e.g., WO’978 at #7 on 109-110; see, also, WO’978 at 3 at lines 1-15, 4 at lines 1-20), wherein each [Albumin binding Moiety] is HOOC(CH2)16CO- or HOOC(CH2)18CO-; wherein the [Spacer B] is a compound of form -(CH2)IO[(CH2)nO]m(CH2)p-[ NHC(O)-(CH2)IO[(CH2)nO]m-(CH2)p]”, such as 
    PNG
    media_image4.png
    120
    454
    media_image4.png
    Greyscale
; wherein [Linker Y] may be -(CH2)s where s is 0 or “Y” may be -C(O)- at the end of the Lys (see, e.g., WO’978 at 11 at lines 8-11; the “polypeptide” may be a GLP-1 variant (see discussion above) such as Lys38Arg26,34GLP-1(7-38) (see WO’978 at page 21 at lines 1-5); and wherein [Linker W”] is an art-recognized trifunctional linker suitable for “linking B with A and A’” (see, e.g., WO’978 at 4 at least compounds having the following form:

    PNG
    media_image6.png
    398
    534
    media_image6.png
    Greyscale
.
	The prior art of WO’978 differs from the instant claims as follows: WO’978 does not explicitly disclose that [Linker W”] may be “Chem. 11”:

    PNG
    media_image7.png
    440
    498
    media_image7.png
    Greyscale

wherein w is an integer in the range of 0-2 (see, e.g., instant claim 1).
[Linker W”] may be selected from among any “chemical group” that is capable of “linking B with A and A’” (see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7, 112 at # 25; see esp. id. at 4 at lines 18-20), and reasonably identifies that [Linker W”] may vary from a single carbon group (see, e.g., WO’978 at 11 at 15-20, noting that s may be 0) to much larger lysine derivatives (see, e.g., WO’978 at 13 at lines 1-5).  Accordingly, in view of the teachings and exemplification provided in WO’978, an artisan would reasonably appreciate that the exact structure of [Linker W”] was not critical3 to the final properties conveyed by the albumin binding moieties, and was a design choice that could be made by selecting from among any trifunctional linkers known in the prior art that were capable of “linking B with A and A’” (see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7, 112 at # 25; see esp. id. at 4 at lines 18-20).  Therefore, an artisan would readily appreciate that [Linker W”] could be replaced or substituted by equivalent branched linkers known in the art while predictably and expectedly maintaining the benefits conveyed by the albumin-binding moieties.
	Regarding the [Linker W”] and instant Chem. 11, Fischer and Pratesi are cited herein to establish that instantly claimed Chem. 11 was a prior art element routinely utilized to link compounds in the prior art.  Specifically, Fischer identifies the linker of 
    PNG
    media_image8.png
    76
    113
    media_image8.png
    Greyscale
 was known in the prior art and previously utilized as a branched linker for conjugating biochemical moieties (see, e.g., Fischer at abs, Fig. 1 on 6956, scheme 2 on 6957; see also Fischer at 6956 at final paragraph, identifying that the branching linker is made using N,N-bis(N'-Fmoc-3-commercially available (see, e.g., Fischer at 6965 at 1st partial ¶).  Similarly, Pratesi pertains to a branched compound (see, e.g., Pratesi at title, abs), which utilized compound 2a (see Pratesi at 437 at col II at final ¶, identifying compound 2a as commercially purchased N,N-Bis[3-(Fmoc-amino)propyl]glycine) to create a branched compound (see, e.g., Pratesi at Scheme 1 on 433) comprising the branched linker moiety of 

    PNG
    media_image9.png
    132
    83
    media_image9.png
    Greyscale
 (see, e.g., id.).  Accordingly, Fischer and Pratesi establish that N,N-bis(N'-Fmoc-3-aminopropyl)-glycine was commercially available (see, e.g., Fischer at 6965 at 1st partial ¶, Pratesi at 437 at col II at final ¶), previously utilized to create a branched linkage having the same structure as instant Chem. 11 (compare instant claim 1 at Chem. 11 with Fischer at Fig. 1 on 6956, scheme 2 on 6957; or with Pratesi at Scheme 1 on 433).  Therefore, in view of Fischer and Pratesi, an artisan would reasonably appreciate that “Chem. 11” is a prior art element derived from a commercially available compound utilized in highly varied applications requiring a branched linker, and reasonably inferred to be suitable for any application requiring a branched linker.  Therefore, in view of WO’978 and Fischer and Pratesi, an artisan would readily appreciate that N,N-bis(N'-Fmoc-3-aminopropyl)-glycine (APG) could be utilized to form [Linker W”], which would predictably yield a branched linkage of form 
    PNG
    media_image8.png
    76
    113
    media_image8.png
    Greyscale
, suitable for “linking B with A and A’” as required by the primary reference (see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7, 112 at # 25; see esp. id. at 4 at lines 18-20).
[Linker W”] as taught by WO’978, and artisan would arrive at a genus of compounds overlapping in scope with those encompassed by instant claim 1 (see, e.g., MPEP § 2144.06(II)).  Specifically, an artisan would arrive at a genus comprising subgenera such as:

    PNG
    media_image10.png
    441
    581
    media_image10.png
    Greyscale

wherein each [Albumin binding Moiety] is HOOC(CH2)16CO- or HOOC(CH2)18CO-; wherein the [Spacer B] is a compound of form -(CH2)IO[(CH2)nO]m(CH2)p-[ NHC(O)-(CH2)IO[(CH2)nO]m-(CH2)p]”; wherein [Linker Y] may be -(CH2)s where s is 0 or “Y” may be -C(O)- at the end of the Lys (see, e.g., WO’978 at 11 at lines 8-11; the “polypeptide” may be a GLP-1 variant (see discussion above) such as Lys38Arg26,34GLP-1(7-38) (see WO’978 at page 21 at lines 1-5); and wherein [Linker W”] is APG (see, e.g., Fischer at 6965 at 1st partial ¶, Pratesi at 437 at col II at final ¶).  Such species satisfy instant claim 1 as explained above, wherein the Linker element-1, and wherein the each of the 1st and 2nd Post-linkers are chemical bonds (see claim interpretation section above, noting that no minimum structure is required to be present in the 1st and 2nd Post-linkers, and that the interpretation of linkers encompassing chemical bonds is consistent with the Applicant’s related applications).  Regarding claim 3, the [Spacer W”] of APG is equivalent to Chem. 11 wherein w is 1 (compare instant claim 1 at Chem. 11 with Fischer at Fig. 1 on 6956, scheme 2 on 6957; or with Pratesi at Scheme 1 on 433).  Regarding claims 10, WO’978 teaches and discloses that the general use of GLP-1 analogue derivatives were known and appreciated in the prior art, and specifically identifies that such compounds could be combined with pharmaceutically acceptable excipients and be utilized in pharmaceutical compositions (see, e.g., WO’978 at 42 at lines 20-36, 57 at lines 7-35, 143 at #73); and informs artisans that such compounds could be utilized in methods of treating diabetes (see, e.g., WO’978 at 42 at lines 20-36, 43 at lines 1-14, 57 at lines 24-35, 143 at #74).  Accordingly, in view of known compounds having known utility, and guidance regarding methods of treating diabetes, it was well-within the ordinary skill in the art to ascertain a “therapeutically effective amount” required to achieve the disclosed goal of treating diabetes (see id).
	Therefore, it would have been obvious in view of the prior art to arrive at the instantly claimed invention because the invention is the combination of prior art components (i.e., known GLP-1 analogues, a known branching linker of APG, known albumin-binding moieties, known linker moieties) arranged according to known methods (i.e., Formula (III) of WO’978) to yield predictable results, namely a GLP-1 analogue comprising two albumin-binding moieties conjugated at a single lysine residue via known prior art linkers, wherein such compounds would be predicted and expected to be useable in pharmaceutical methods for treating diabetes; see, e.g., MPEP § 2143(I)(A)).
	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled, and therefore an artisan would reasonably expect that all compounds of form [Albumin binding Moiety]2-[Linker W”]-[Spacer B]-[Linker Y]-[polypeptide] to be fully enabled and suitable for use in the methods disclosed by the prior art.  Furthermore, it is well-within the ordinary skill in the art to combine and arrange prior art elements according to a known and fully disclosed arrangement taught by the prior art, in order to predictably make the combination identified by the prior art, wherein the resulting combination would be reasonably expected and predicted to be suitable for use in the exact methods identified by the same prior art document. 
	Accordingly, claims 1, 3-7, and 10 are obvious in view of the prior art.

Response to Arguments Regarding WO’978, Fischer, and Pratesi
Applicant's arguments filed 2/24/2021 substantially repeat previous arguments of record, such as those filed 6/1/2020.  The arguments have been fully considered but are not persuasive for the reasons set forth below.
As an initial matter, Examiner notes that Applicant traverses the instant rejection at pages 37-40 of the Reply (see, e.g., Reply filed 2/24/2021 at page 37 at § “The 35 U.S.C. §103 Rejections” to 40 at 1st full ¶).  Examiner notes that many of the arguments raised appear to be highly similar iterations with respect to the previous arguments raised on record, addressed, and not found persuasive (see, e.g., Reply filed 12/20/2019 at 30 at § “The 35 U.S.C. §103 Rejections” to page 34 at 2nd full ¶; see also Reply filed 6/1/2020 at 37 at § “The 35 U.S.C. §103 nd full ¶); Accordingly, the Examiner’s previous responses remain pertinent and are incorporated into the instant response.
As an initial matter, Examiner notes that no data suggesting or establishing any unexpected results commensurate in scope with the instant claims or applicable to the non-elected species of Chem. 33 have been identified on record or supported by a Declaration commensurate in scope with the requirements of MPEP § 716.024.
It is the Examiner’s understanding that page 37 of the instant Reply is used by the Applicant to summarize arguments of record (see, e.g., Reply filed 2/24/2021 at 37 at § “The 35 U.S.C. §103 Rejections” to 37 at final ¶).  Examiner notes that this summary appears to overlook substantial portions of the record, and directs the Applicant to all previous actions and responses of record.
Arguments About the Criticality of Linker W”
Upon review of the Applicant’s arguments, it is the Examiner’s understanding that Applicant is alleging that the Examiner’s determination that “the exact structure of [Linker W”] as disclosed in WO’978 was not critical” is incorrect (see, e.g., Reply filed 2/24/2021 at 37 at 6th to 7th ¶¶, 38 at 1st-2nd full ¶¶, 38 at 5th ¶ to final ¶, 39 at 3rd full ¶).  This general argument has been repeatedly raised by Applicant (see, e.g., Reply filed 6/1/2020 at 38-39 at bridging ¶, 39 at 1st full ¶ to 3rd full ¶).  Specifically, Applicant has alleged:
WO’978 does not provide any teaching or evidence to demonstrate that the exact structure of W” was NOT critical to the final properties conveyed by the albumin binding moieties.
(see, e.g., Reply filed 6/1/2020 at 38-39 at bridging ¶, emphasis added).
can’t reach the conclusion that the exact structure of W” was not critical to the final properties of the GLP-1 derivatives.
(see, e.g., Reply filed 6/1/2020 at 39 at 1st partial ¶, emphasis added).
WO’978 does not provide any teaching or evidence to demonstrate that the exact structure of W” was NOT critical to the final properties conveyed by the albumin binding moieties
(see, e.g., Reply filed 2/24/2021 at 37 at 6th ¶, emphasis added) 
WO’978 provides no suggestions or inference that the exact structure of W” would not contribute to the final properties of the chemical molecules. 
(see, e.g., Reply filed 2/24/2021 at 38 at 5th ¶, emphasis added) 
As such, based on the teaching of WO’978, a skilled artisan can’t reach the conclusion that the exact structure of W” was not critical to the final properties of a chemical molecule
(see, e.g., Reply filed 2/24/2021 at 38 at final ¶, emphasis added).
With respect to GLP-1 derivatives, a skilled artisan would have not reached the conclusion that W” would not impact the half-life, potency and other properties of a chemical molecule. 
(see, e.g., Reply filed 2/24/2021 at 38 at final ¶, emphasis added).
The general premise underlying such statements has previously been addressed on record and not found persuasive for reasons of record, and for the reasons set forth below. 
	The Examiner does not have the burden to prove a negative, to prove the Applicant’s position is correct, or otherwise to prove that silence regarding the critical importance of a structure by a prior art reference is somehow indicative of the critical importance of that structure.  Therefore, as an initial matter, all arguments incorrectly premised upon a faulty assumption pertaining to the burden of the Examiner are not persuasive.  If Applicant disagrees, Applicant should provide actual objective evidence supporting their position.  The burden of the Examiner is detailed at MPEP §§ 2121, 2123, and 2142-2144.
	Examiner notes that Applicant appears to create a strawman argument by reframing the Examiner’s position of record (and misinterpreting the term “critical”) to create an unreasonable 
Applicants explicitly addressed the Office’s argument. For instance, Applicants stated that even assuming “[Linker W”] may be selected from among any “chemical group” that is capable of “linker B with A and A’”, it does not mean different [Linker W”] would result in GLP-1 derivatives with the same properties. WO’978 provides no suggestions or inference that the exact structure of W” would not contribute to the final properties of the chemical molecules. 
(see, e.g., Reply filed 2/24/2021 at 38 at 5th ¶, emphasis added).
However, at no point in the rejection did the Examiner allege that differences in chemical groups would result in “the same properties” or not contribute to the final properties” at all.  In direct contrast to the Applicant’s reframing, the Examiner has never disputed the general position that “[a]ny differences between [compounds] may be expected to result in some differences in properties”, which is actually admitted in the MPEP (see, e.g., MPEP § 716.02).  Rather, the Examiner’s position is stated in the rejection as follows:
Accordingly, in view of the teachings and exemplification provided in WO’978, an artisan would reasonably appreciate that the exact structure of [Linker W”] was not critical to the final properties conveyed by the albumin binding moieties, and was a design choice that could be made by selecting from among any trifunctional linkers known in the prior art that were capable of “linking B with A and A’” (see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7, 112 at # 25; see esp. id. at 4 at lines 18-20).  Therefore, an artisan would readily appreciate that [Linker W”] could be replaced or substituted by equivalent branched linkers known in the art while predictably and expectedly maintaining the benefits conveyed by the albumin-binding moieties. 
(see, e.g., Rejection above, emphasis added).
The Examiner used “not critical” using the plain meaning of “critical” to identify that the prior art fairly informed artisans that the exact structure of [Linker W”] was not “indispensable” or not “extremely important” to the final properties of the described invention (see, e.g., “critical”, Merriam-Webster.com, 7 pages, attached as pdf, also available at https://www.merriam-webster.com/dictionary/critical (last visited 3/18/2021); at pages 2 at definition (2)(b) and page 4 see, e.g., Reply filed 2/24/2021 at 38 at 5th ¶), but rather taken the position that WO’978 reasonably informs artisans that the exact structure of [linker W”] may be altered to any trifunctional linker capable of “linking B with A and A’” without resulting in a practically or statistically significant change in the properties of the final WO’978 compounds (see, e.g., Rejection of record).  Accordingly, all arguments attempting to refute a position that was not taken by the Examiner are moot and not persuasive because they fail to address the merits of the Rejection and the facts of record.
The Examiner set forth a rationale explaining why an artisan would reasonably conclude that the exact structure of the trifunctional [linker W”] was not critical:
However, WO’978 does teach the [Linker W”] may be selected from among any “chemical group” that is capable of “linking B with A and A’” (see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7, 112 at # 25; see esp. id. at 4 at lines 18-20), and reasonably identifies that [Linker W”] may vary from a single carbon group (see, e.g., WO’978 at 11 at 15-20, noting that s may be 0) to much larger lysine derivatives (see, e.g., WO’978 at 13 at lines 1-5).  Accordingly, in view of the teachings and exemplification provided in WO’978, an artisan would reasonably appreciate that the exact structure of [Linker W”] was not critical to the final properties conveyed by the albumin binding moieties, and was a design choice that could be made by selecting from among any trifunctional linkers known in the prior art that were capable of “linking B with A and A’” (see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7, 112 at # 25; see esp. id. at 4 at lines 18-20).  Therefore, an artisan would readily appreciate that [Linker W”] could be replaced or substituted by equivalent branched linkers known in the art while predictably and expectedly maintaining the benefits conveyed by the albumin-binding moieties.
(see, e.g., Rejection maintained above).
Applicant fails to address the Examiner’s rationale from the perspective of one of ordinary skill in the art.  Critically, the rejection is premised upon the level of ordinary skill in the art (see, e.g., MPEP § 2141.03), and the Court has stated that "[a] person of ordinary skill in the art is also a person of ordinary creativity, not an automaton." (see KSR Int'l Co. v. Teleflex Inc., 550 U.S. see id. at 420, 82 USPQ2d 1397). Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ" (see, e.g., id. at 418, 82 USPQ2d at 1396).  Here, as explained in the rejection, WO’978 literally teaches, discloses, and evidences that linker W” can vary substantially and includes various structures such as a single carbon group (see, e.g., WO’978 at 11 at 15-20, noting that s may be 0) to much larger lysine derivatives (see, e.g., WO’978 at 13 at lines 1-5).  Furthermore, WO’978 literally identifies that [linker W”] includes any “chemical group” that is capable of “linking B with A and A’” (see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7, 112 at # 25; see esp. id. at 4 at lines 18-20).  Therefore, because WO’978 does not identify, disclose, teach, or otherwise suggest that the structure of [linker W”] is correlated to any statistically or practically significant difference in properties of the final compound, one of ordinary skill in the art would not make the logical leap required to conclude that the exact structure of [linker W”] was of material, practical, and statistical significance to the final properties of the prior art invention.  Therefore, in view of the entirety of WO’978 and the lack of any indication of criticality of the structure of [linker W”], a reasonably artisan could not conclude that the exact structure of [linker W”] was critical to the prior art invention. In fact, arguments presuming that the structure of [linker W”] was critical would be unreasonable in view of WO’978, because WO’978 literally teaches that any structure would work (see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7, 112 at # 25; see esp. id. at 4 at lines 18-20).  Therefore, there is no evidence of any required or exact structure must be present in the [linker W”] portion of the prior art structures to obtain a functional compound as taught by the prior art. In sum, the Examiner’s basis for concluding that the exact [linker W”] is not critical is supported by the literal disclosure of WO’978, as discussed above and as explained in the rejection. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ" (see, e.g., id. at 418, 82 USPQ2d at 1396).  Here, in view of a disclosure identifying that a structure can be any chemical group that can link “B with A and A’”, including single carbon atoms or large lysine derivatives, the Office has reasonably inferred that the exact structure of [linker W”] is not critical to the function of the prior art genus of compounds.
	It is the Examiner’s understanding that Applicant has continued to allege that 
WO’978 does not provide any teaching or evidence to demonstrate that the exact structure of W” was NOT critical to the final properties conveyed by the albumin binding moieties 
(see, e.g., Reply filed 6/1/2020 at 38-39 at bridging ¶; see also Reply filed 2/24/2021 at 37 at 7th ¶),
and
As such, based on the teaching of WO’978, a skilled artisan can’t reach the conclusion that the exact structure of W” was not critical to the final properties of [the GLP-1 derivatives].
(see, e.g., Reply filed 6/1/2020 at 39 at 1st partial ¶; see also Reply filed 2/24/2021 at 38 at final ¶).
Such conclusory statements are not persuasive because such arguments fail to actually address the facts and rationales set forth on record.  If Applicant means to allege that WO’978 does teach that the structure of [linker W”] is critical, Applicant has the burden to support their argument with objective evidence that reconciles such a position with the facts relied upon by the Examiner and the evidence of record.  Furthermore, Examiner again notes that Applicant’s own prior arguments regarding criticality of structure (see, e.g., Reply filed 6/1/2020 at 38-39 at bridging ¶, 39 at 1st partial ¶) are incongruent with Applicant’s own prior arguments alleging that WO’978 teaches an “infinite number of species” of branched linker (see, e.g., Reply filed 6/1/2020 at 40 at final ¶) since it is prima facie unclear how something can be both infinitely [linker W”], they are invited to set forth such evidence in a Declaration satisfying MPEP § 716.02; similarly, if Applicant has evidence that WO’978 does imply that the exact structure of [linker W”] is critically important, they are invited to set forth such evidence on record.
Therefore, all arguments pertaining to whether or not the exact structure of [linker W”] was critically important in view of the disclosure of WO’978 have been fully considered, but not found persuasive.
Preferred Embodiments
It is the Examiner’s understanding that Applicant is alleging that the broader teachings of WO’978 would be ignored by artisans in favor of inferences regarding a “preferred embodiment” of the prior art genus.  Specifically, Applicant alleges that 
One of ordinary skill in the art would have inferred from the teaching of WO’978 that W’’ with C at the center is the preferred embodiment for the invention of WO’978 . . ..
(see, e.g., Reply filed 2/24/2021 at 38 at penultimate ¶).
This is not persuasive because no preferred embodiment of W” is literally provided in the prior art, and therefore such “inferences” amount to unsupported conjecture and arguments of counsel.  Furthermore, even assuming arguendo that it was a “preferred embodiment”, the prior art is applicable for all that it contains and is not limited to preferred embodiments (see, e.g., MPEP § 2121(I)-(II)).  Therefore, even if a preferred embodiment was properly identifiable, it would not rebut a determination of prima facie obviousness as set forth above.
Allegations Regarding Nitrogen and Carbon Centers
It is the Examiner’s understanding that Applicant is alleging that an artisan would not conclude that all trifunctional linkers were functional equivalents in view of the WO’978 disclosure.  Specifically, Applicant alleges that 
a skilled artisan would not have appreciated that a branched linker with N in the center is equivalent to a branched linker with C in the center
(see, e.g., Reply filed 2/24/2021 at 39 at 3rd ¶).
Applicant’s basis for this conclusory statement is unknown.  Here, the disclosure of WO’978 literally teaches and informs artisans that [linker W”] includes any “chemical group” that is capable of “linking B with A and A’” (see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7).  Accordingly, the Applicant’s position is unsupported by the literal disclosure of WO’978, which makes no distinction at all regarding the structure of the “chemical group” beyond the functional capability to “link[] B with A and A’” (see id.).  It is the Examiner’s position that all trifunctional linkers capable of “linking B with A and A’” are functional equivalents in view of WO’978.  Therefore, in the absence of any objective evidence supporting and explaining exactly why an artisan would reasonably interpret the disclosure of WO’978 (see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7) to mean anything other than what it literally states is not persuasive.
If Applicant means to allege or suggest that WO’978 “teaches away” from linkers having a nitrogen, this argument is unsupported by objective evidence.  MPEP §§ 2123(I)-(II) identify that the mere existence and disclosure of alternatives does not constitute a “teaching away” from a broader disclosure or non-preferred embodiments (see also MPEP §§ 2143(I)).  Here, WO’978 does not teach away from the use of embodiments comprising a nitrogen element at the center, but instead, broadly informs artisans that [Linker W”] may be selected from among any see, e.g., WO’978 at 4 at lines 1-20, 10 at lines 15-31, 109-110 at #7, 112 at # 25; see esp. id. at 4 at lines 18-20).  
Unclaimed Limitations and Alternative Rationales
	Applicant alleges that
[t]he problem of the presently claimed invention is not merely linking three compounds together using a single linker, but to select proper GLP-1 analog, pre-linker, post-linker, branched linker, protractor and arrange these elements in the specific way to achieve the purpose of obtaining the GLP-1 derivative compounds with long half-lives while maintaining a very good potency.
(see, e.g., Reply filed 6/1/2020 at 40 at 1st full ¶; see also Reply filed 2/24/2021 at 39 at 4th full ¶).
First, Examiner notes that the problem identified by the Applicant is not required to be the same as the rationale utilized by the Examiner to establish obviousness (see, e.g., MPEP § 2144(IV)).  Second, the suggestion that a proper “selection” of “GLP-1 analog, pre-linker, post-linker, branched linker, [and] protractor” is necessary is undermined by instant claim 1, which actually fails to specify exact moieties of pre-linker (which is optional at instant claim 1) among many other highly variable moieties.  Third, no evidence of record commensurate in scope with the requirements of MPEP § 716.02 establishing that all compounds commensurate in scope with the pending claims exhibit “long half-lives while maintaining a very good potency” has actually been placed on record at this time.  
Critically, the prior art explicitly teaches that the expected result of “protracting moieties” is to bind to serum albumin and thereby increase half-life (see, e.g., WO’978 at 1-2 at bridging ¶, 7 at lines 6-10) while maintaining therapeutic potency (id. at 2 at lines 1-10).  Notably, evidence that the prior art genus indeed yielded compounds having prolonged half-lives and retaining potency is therefore evidence of expected results (In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), noting that "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof", emphasis 
In sum, no evidence of unexpected results commensurate in scope with the requirements of MPEP § 716.02 establishing that all compounds commensurate in scope with the pending claims exhibit “long half-lives while maintaining a very good potency” has actually been placed on record at this time; and furthermore, any evidence showing that such compounds exhibited “long half-lives while maintaining a very good potency” would support a conclusion of prima facie obviousness in view of the disclosure of WO’978 and In re Gershon.  Accordingly, such arguments are not persuasive.
Arguments Regarding the Rationale of MPEP § 2143(I)(A)
Applicant alleges
The Office stated that the obviousness rejection is based on the rationale of 2143(I)(A)—combining prior art elements according to known methods to yield predictable results.
None of the cited references, WO’978, Fisher or Pratesi, either alone, or in combination, provides any teaching or suggestions that the linker disclosed in Fisher or Pratesi, could be successfully applied in WO’978 to achieve the purpose as discussed above.
(see, e.g., Reply filed 2/24/2021 at 39 at 5th-6th ¶¶).
The Applicant’s attempt to dismiss the rationale of MPEP § 2143(I)(A) by reciting a conclusory statement unsupported by objective evidence is ineffective.  Such statements are conclusory in nature and amount to arguments of counsel because the statements fail to actually address the facts, citations, and evidence of record that was relied upon by the Examiner to support a determination of obviousness under MPEP § 2143(I)(A).  Arguments of counsel cannot take the place of factually supported objective evidence (see, e.g., MPEP § 2145; see also In re Huang, 100 F.3d 135, 139-40, 40 USPQ2d 1685, 1689 (Fed. Cir. 1996); In re De Blauwe, 736 F.2d 699, 
failed to provide objective evidence disputing that any claimed component was not a prior art element; 
failed to provide objective evidence disputing that WO’978 taught and disclosed known methods and arrangements of such prior art components capable of predictably yielding GLP-1 analogues comprising two albumin-binding moieties conjugated at a single lysine residue via known prior art linkers, wherein such compounds would be predicted and expected to be useable in pharmaceutical methods for treating diabetes;
failed to provide objective evidence disputing that each prior art element would merely perform the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A)); 
failed to provide evidence disputing the existence of a reasonable expectation of success as set forth in the rejection; and
failed to provide evidence establishing unexpected results commensurate in scope with the requirements set forth at MPEP § 716.02, sufficient to rebut a determination of obviousness.
Therefore, the rejection under MPEP § 2143(I)(A) is maintained and establishes prima facie obviousness (see, e.g., MPEP § 2143(I); see, e.g., KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 , 417, noting that "when a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious").
Expected and Predicted Results
Applicant has alleged
The Office stated that the obviousness rejection is based on the rationale of 2143(I)(A)—combining prior art elements according to known methods to yield predictable results.
	….Thus, even assuming a person of skilled in the art would have combined WO’978 with Fisher or Pratesi, it was unpredictable on whether applying the linkers disclosed in Fisher or Pratesi to WO’978 could yield GLP-1 derivatives with long half-life and good potency. 
(see, e.g., Reply filed 2/24/2021 at 39 at 5th-6th ¶¶, emphasis added);
[I]t was unpredictable that such a combination would successfully obtain GLP-1 derivatives with long half-lives and good potency at the same time.
(see, e.g., Reply filed 6/1/2020 at 40 at 4th full ¶);
and
[I]t was unpredictable whether such application would result in the GLP-1 derivatives with the properties contemplated by the presently claimed invention
(see, e.g., Reply filed 6/1/2020 at 40 at 5th full ¶);
Therefore, it is the Examiner’s understanding that Applicant is alleging lack of predictability and/or lack or a reasonable expectation of success.  Guidance regarding the determination of predictability and reasonable expectation of success are set forth at MPEP § 2143.02. Per MPEP § 2143.02(II)-(III), establishing obviousness does not require conclusive proof of efficacy or proof of “absolute predictability”, but instead a determination of obviousness requires only “at least some degree of predictability” (see, e.g., MPEP §§ 2143.02, 2143(I)-(III)).  
	Here, the question pertinent to the reasonable determination of success is determined in view of the rationale supporting obviousness relied upon in the rejection (not the Applicant’s rationale).  As noted in the maintained rejection, the invention has been deemed obvious 
because the invention is the combination of prior art components (i.e., known GLP-1 analogues, a known branching linker of APG, known albumin-binding moieties, known linker moieties) arranged according to known methods (i.e., Formula (III) of WO’978) to yield predictable results, namely a GLP-1 analogue comprising two albumin-binding moieties conjugated at a single lysine residue via known prior art linkers, wherein such compounds would be predicted and see, e.g., MPEP § 2143(I)(A)).
Therefore, the pertinent issue is whether or not an artisan would reasonable expect and predict that the prior art elements (i.e., known GLP-1 analogues, a known branching linker of APG, known albumin-binding moieties, known linker moieties) arranged according to known methods (i.e., Formula (III) of WO’978) to yield predictable results, specifically to yield a GLP-1 analogue comprising two albumin-binding moieties conjugated at a single lysine residue via known prior art linkers, wherein such compounds would be predicted and expected to be useable in pharmaceutical methods for treating diabetes.  This issue is explicitly addressed in the rejection maintained above, which identifies that the prior art is presumed fully enabled for all compounds within the WO’978 genus (see, e.g., MPEP § 2121(I), noting that “the burden is on applicant to rebut the presumption of operability”).  Accordingly, the requirement for a reasonable expectation of success has been fully satisfied by the rejection because the resulting GLP-1 analogue derivatives of WO’978 would all be predicted and expected to be suitable for use in the exact methods identified by WO’978.
Accordingly, the Applicant’s attempt to dismiss the predicted and expected results set forth in WO’978 using conclusory sentences unsupported by objective evidence is ineffective.  The predicted and expected results obtainable from following the WO’978 are clearly identified on record.  In addition to the statements set forth above, the Examiner also notes that the prior art explicitly teaches that the expected result of “protracting moieties” is to bind to serum albumin and thereby increase half-life (see, e.g., WO’978 at 1-2 at bridging ¶, 7 at lines 6-10) while maintaining therapeutic potency (id. at 2 at lines 1-10).  Accordingly, the predicted and expected results are unambiguously identifiable on record, and include increased half-life and maintained potency.  Currently, there is no objective evidence of record establishing that WO’978 is not see, e.g., WO’978 at 1-2 at bridging ¶, 2 at lines 1-10, 7 at lines 6-10; see also In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967), noting that "[e]xpected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof").
If Applicant means to allege that the full scope of the prior art was not enabling, then the burden is on the Applicant to actually set forth evidence establishing lack of enablement (see, e.g., MPEP § 2121(I)).  To date, no such evidence has been placed on record.
Impermissible Hindsight
	It is the Examiner’s understanding that Applicant is again alleging improper hindsight (see, e.g., Reply filed 2/24/2021 at 39-40 at bridging ¶; see also Reply filed 6/1/2020 at 40-41 at bridging ¶, alleging impermissible hindsight; see also Reply filed 12/20/2019 at 33-34 at bridging ¶, alleging that the Examiner utilized the instant disclosure as a “roadmap to pick the references”).  Examiner notes that although Applicant continues to raise the same argument, Applicant continues to address the Examiner’s response.  Therefore, the prior response is incorporated into the instant response.  In response to Applicant's argument that the Examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Here, the Rejection provides 
	To date, the Applicant has continued to identify a single disclosure “gleaned only from the applicant's disclosure” that was not within the knowledge of the prior art. 
	It is the Examiner’s understanding that Applicant is erroneously assuming that the selection of a specific prior art linker for use as a linker within the scope of the WO’978 disclosure is equivalent to impermissible hindsight.  This is incorrect; Applicant is directed to the standards for determining obviousness discussed at MPEP § 2143 and § 2144.07.  MPEP § 2144.07 states that 
The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) …."Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.).
According, impermissible hindsight is not required or evidenced by the selection of a known linker for use as a linker according to a known prior art method because “[r]eading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle" (see MPEP 2144.07).
	Accordingly, arguments alleging improper hindsight have been fully considered, but again found not persuasive in view of the complete absence of any identification of any even a single component only disclosed in the instant Application.
Picking and Choosing
	Examiner notes that Applicant previously raised arguments suggesting that the selection of the prior art linker was inappropriate because it was made from “out of countless chemical see, e.g., Reply filed 6/1/2020 at 39 at 1st full ¶; see also id. at 40-41 at bridging ¶; see, e.g., Reply filed 12/20/2019 at 32 at 1st full ¶; see also id. at 32 at 2nd to 3rd full ¶¶).  These issues were not specifically raised by the Applicant in the Reply filed 2/24/2021 but remain pertinent to examination.  Therefore, Examiner notes that such arguments were fully considered but not found persuasive for reasons of record, which are incorporated herein (see, e.g., Action mailed 9/24/2020 at 26 at 1st full ¶ to 30 at final ¶).  The prior response is incorporated herein, but not repeated since the Argument was not raised again in the Reply filed 2/24/2021.
Non-Analogous Art
Examiner notes that Applicant previously raised arguments suggesting that Fischer and Pratesi are each non-analogous art (see, e.g., Reply filed 6/1/2020 at 39 at 4th-6th full ¶¶; see also Reply filed 12/20/2019 at 32 at 5th full ¶ to 33 at 2nd full ¶, 33 at 5th full ¶, alleging that “this chemical structure has been applied in contexts totally irrelevant to the presently claimed invention”; see also Reply filed 6/1/2020 at 40 at 4th ¶, alleging that “the linkers disclosed in both references have been applied in context totally irrelevant to the presently claimed invention”).  These issues were not specifically raised by the Applicant in the Reply filed 2/24/2021 but remain pertinent to examination.  Accordingly, Examiner notes that such arguments were fully considered but not found persuasive for reasons of record, which are incorporated herein (see, e.g., Action mailed 9/24/2020 at 31 at 1st ¶ to 32 at 1st full ¶).  Therefore, such arguments remain non-persuasive.
Conclusion
Accordingly, all arguments raised by the Applicant have been fully considered but not found persuasive or sufficient to rebut the determination of obviousness as set forth in the 
"[W]hen a patent 'simply arranges old elements with each performing the same function it had been known to perform' and yields no more than one would expect from such an arrangement, the combination is obvious." KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 , 417 , 127 S. Ct. 1727 , 167 L. Ed. 2d 705 (2007) (quoting Sakraida v. Ag Pro, Inc., 425 U.S. 273 , 282 , 96 S. Ct. 1532 , 47 L. Ed. 2d 784 (1976)).
Here, all components are prior art elements, each arranged according to a known manner taught by WO’978, wherein each merely performs the same function it had been known to perform, and yields no more than one would expect from such an arrangement.  Therefore the combination is obvious. 
The rejection is maintained as revised above.  All revisions (i.e., to address newly added claim 17) were necessitated by Applicant amendment.



Claims 1, 3-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/027978A2 in view of Fischer and Pratesi as applied to claims 1, 3-7, and 10 above, and further in view of WO 2009/030738 A1 (March 12, 2009; cited in IDS filed 10/18/2017 as cite No. 1).
Claim Interpretation: The applicable claim interpretation has been set forth in a preceding rejection and a separate section above, and those discussions are incorporated into the instant rejection.  This rejection is directed to a subgenus of GLP-1 derivatives comprising instant SEQ ID NO: 2.
WO 2005/027978A2 in view of Fischer and Pratesi as applied to claims 1, 3-7, and 10 has been set forth above in a preceding rejection and those teachings are incorporated into the instant rejection.
The prior art of WO 2005/027978A2 in view of Fischer and Pratesi differs from the instant claims as follows: WO 2005/027978A2 in view of Fischer and Pratesi does not teach nor disclose the specific GLP-1 derivative of instant SEQ ID NO: 2.
WO‘738 is cited herein as pertaining to modified GLP-1 derivatives for use in the treatment of diabetes (see, e.g., WO’738 at abs).  Regarding the pending claims, WO’738 discloses additional prior art GLP-1 derivatives suitable for conjugation to albumin binding moieties (see, e.g., WO’738 at abs), including [Aib8, Glu22, Arg26, Arg34, Lys37]GLP-1-(7-37) (see, e.g., WO’738 at Example 7 at 99).  WO’738 provides explicit guidance directing an artisan to modify [Aib8, Glu22, Arg26, Arg34, Lys37]GLP-1-(7-37) at Lys37 by conjugating Lys37 to an albumin-binding moiety via a linker (id.).  Notably, [Aib8, Glu22, Arg26, Arg34, Lys37]GLP-1-(7-37) is identical to instant SEQ ID NO: 2 (compare id. with instant SEQ ID NO: 2, showing 100% sequence identity).  Accordingly, the prior art fairly identifies that instant SEQ ID NO: 2 is a prior art element, namely an art-recognized GLP-1 derivative suitable for use in treatment of diabetes and suitable for conjugation at Lys37 to an albumin-binding moiety.  Substituting [Aib8, Glu22, Arg26, Arg34, Lys37]GLP-1-(7-37) in place of “GLP-1 Variant” in the example identified in the preceding rejection yields the further defined subgenera of:

    PNG
    media_image11.png
    412
    580
    media_image11.png
    Greyscale
.
	Therefore, it would have been obvious in view of the prior art to arrive at the instantly claimed invention because the invention is the combination of prior art components (i.e., the known GLP-1 analogue taught by WO’738, the known branching linker of APG as taught by Fischer and Pratesi, known albumin-binding moieties and known linker moieties taught by the primary reference) arranged according to known methods (i.e., branched Formula (III) of WO’978) to yield predictable results, namely a GLP-1 analogue comprising two albumin-binding moieties conjugated at a single lysine residue via known prior art linkers, wherein such compound would be predicted and expected to be useable in pharmaceutical methods for treating diabetes; furthermore each prior art element merely performs the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A)).
[Albumin binding Moiety]2-[Linker W”]-[Spacer B]-[Linker Y]-[polypeptide] to be fully enabled and suitable for use in the methods disclosed by the prior art.  Furthermore, it is well-within the ordinary skill in the art to combine and arrange prior art elements according to a known and fully disclosed arrangement taught by the prior art, in order to predictably make the combination identified by the prior art, wherein the resulting combination would be reasonably expected and predicted to be suitable for use in the exact methods identified by the same prior art document. 
	Accordingly, claims 1, 3-7, and 10 are rejected.
Response to Arguments Regarding WO’978, Fischer, Pratesi, and WO’738
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.  
Applicant traverses the rejection at page 40 (see, e.g., Reply filed 2/24/2021 at page 40 at 2nd to 5th full ¶¶; see also Reply filed 6/01/2020 at 40 at 3rd full ¶ to 6th full ¶; see also Reply filed 12/20/2019 at 34 at 3rd full ¶ to 6th full ¶), which is reproduced in full below:
The Office Action rejected claims 1-7, 10 and 16-17 under 35 U.S.C. §103 as allegedly being unpatentable over W02005/027978A2 in view of Fischer and Pratesi as applied to claims 1-7, 10 and 16-17 above, and further in view of W02009/030738 A1 (March 12, 2009; cited in IDS filed 10/18/2017 as cite No. 1).
Applicants respectfully traverse.
The pertinent arguments set forth above apply here. WO’738 was cited as allegedly pertaining to modified GLP-1 derivatives for use in treating diabetes. WO’738 does not ….. remedy the deficiencies of the combination of WO’978, Fisher and Pratesi.
For the reasons above, Applicants respectfully request the withdrawal of this § 103(a) rejection.

	Accordingly, all arguments raised by Applicant have been fully considered but not found persuasive for reasons of record.  Therefore, the rejection is maintained as revised above, wherein all revisions were necessitated by Applicant amendment. 



Claims 1, 3-7, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2005/027978A2 in view of Fischer, Pratesi, and WO 2009/030738 A1 as applied to claims 1-7, 10, and 16-17 above, and further in view of WO 2009/030771 A1 (March 12, 2009; cited in IDS filed 10/18/2017 as cite No. 2).
Claim Interpretation: The applicable claim interpretation has been set forth in a preceding rejection and a separate section above, and those discussions are incorporated into the instant rejection.  This rejection is directed to a Chem. 33.
The prior art of WO 2005/027978A2 in view of Fischer, Pratesi, and WO’738 differs from the instant claims as follows: WO 2005/027978A2 in view of Fischer, Pratesi, and WO’738 [Albumin-binding moiety] present in the species of instant Chem. 33, namely 
    PNG
    media_image12.png
    227
    286
    media_image12.png
    Greyscale
.
WO 2009/030771 A1 pertains to GLP-1 derivatives modified at a lysine residue with an “A-B-C-D” moiety that is understood to yield compounds having “high affinity of binding to albumin” (see, e.g., WO’771 at abs).  Accordingly, an artisan would reasonably infer that the “A-B-C-D” moiety increased albumin binding and was therefore an albumin binding moiety as referred to by the primary reference or otherwise a linker-albumin binding moiety that could be desirably used in place of another albumin binding moiety (see, e.g.,WO’771 at abs, 2 at lines 4-6, 11 at lines 5-35, 21-22 at bridging ¶, 38 at lines 4-15).  WO’771 identifies that one such albumin-binding moiety (i.e., protracting moiety) of form A-B-C-D is:

    PNG
    media_image13.png
    54
    598
    media_image13.png
    Greyscale
 (see, e.g., WO’771 at 72 at #40 at lines 4-10).  Accordingly, wherein the albumin-binding moiety of “A-B-C-D” as taught by WO’771 (see id.) is simply substituted in place of the [Albumin-binding moiety] identified in the preceding rejections, the obtained compound is the species of:

    PNG
    media_image14.png
    432
    584
    media_image14.png
    Greyscale

Notably, this arrangement is identical to instant Chem. 33 as set forth at instant claim 9.
	Therefore, it would have been obvious in view of the prior art to arrive at the instantly claimed invention because the invention is the combination of prior art components (i.e., the known GLP-1 analogue taught by WO’738, the known branching linker of APG as taught by Fischer and Pratesi, known albumin-binding moieties as taught by WO’771, and known linker moieties taught by the primary reference) arranged according to known methods (i.e., branched Formula (III) of WO’978) to yield predictable results, namely a GLP-1 analogue comprising two albumin-binding moieties conjugated at a single lysine residue via known prior art linkers, wherein such compound would be predicted and expected to be useable in pharmaceutical methods for treating diabetes; furthermore each prior art element merely performs the same function in combination as it does separately (see, e.g., MPEP § 2143(I)(A)).  In addition, or see, e.g., MPEP § 2143(I)(B).
	Furthermore, there would be a reasonable expectation of success because the prior art is presumed fully enabled, and therefore an artisan would reasonably expect that all compounds of form [Albumin binding Moiety]2-[Linker W”]-[Spacer B]-[Linker Y]-[polypeptide] to be fully enabled and suitable for use in the methods disclosed by the prior art.  Furthermore, it is well-within the ordinary skill in the art to combine and arrange prior art elements according to a known and fully disclosed arrangement taught by the prior art, in order to predictably make the combination identified by the prior art, wherein the resulting combination would be reasonably expected and predicted to be suitable for use in the exact methods identified by the same prior art document. 
	Accordingly, claims 1, 3-7, and 10 are rejected.
Response to Arguments Regarding WO’978, Fischer, Pratesi, WO’738, and WO’771
Applicant's arguments filed 2/24/2021 have been fully considered but they are not persuasive.  
Applicant traverses the rejection at page 40 (see, e.g., Reply filed 2/24/2021 at 40 at final five ¶¶; see also Reply filed 6/1/2020 at 41 at 7th to 10th full ¶¶; see also Reply filed 12/20/2019 at 34 at 7th full ¶ 35 at 1st full ¶), which is reproduced in full below:.
The Office Action rejected claim 9 under 35 U.S.C. §103 as allegedly being unpatentable over W02005/027978A2 in view of Fischer, Pratesi, and WO2009/030738 as applied to claims 1-7, 10 and 16 above, and further in view of 
Applicants respectfully traverse.
Solely for the purpose to advance prosecution and without acquiescence to the merits of the rejection, claim 9 has been amended to delete Chem. 33.
The amendments to claim 9 has overcome the rejection thereof.
For the reasons above, Applicants respectfully request the withdrawal of this § 103(a)
rejection.
Applicant’s assumption that deleting claim 9 overcomes the rejection is mistaken because the rejection applied to the pending scope of each of claims 1, 3-7, and 10 to the full extent that each claim read upon Chem. 33.  Because claims 1, 3-7, and 10 continue to read upon Chem. 33, the rejection is maintained as revised above.  
	Accordingly, all arguments raised by Applicant have been fully considered but not found persuasive for reasons of record.  Therefore, the rejection is maintained as revised above.  All substantial or material revisions were necessitated by Applicant amendment. 

Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tanada et al. (J. Org. Chem., vol. 71:125-134 (online Nov. 25, 2005); hereafter “Tanada”; cited in previous action) discloses that circa 2005, the general linkers of

    PNG
    media_image15.png
    282
    323
    media_image15.png
    Greyscale
 and 
    PNG
    media_image16.png
    176
    62
    media_image16.png
    Greyscale
, were already known and used in the prior art (see, e.g., Tanada at Fig. 2 on 127, abs).  Notably, the polyethyleneoxy linker utilized with the trifunctional linker of 
    PNG
    media_image16.png
    176
    62
    media_image16.png
    Greyscale
is the same as instantly claimed Linker element-1 of “Chem. 1” (compare instant claim 1 reciting Chem. 1 with Tanada at Fig. 2 on 127, Scheme 2 on 128).
	WO 2004/101739 A2 (Nov. 25, 2004; cited in previous action) teaches and discloses the use of N,N-bis(N'-Fmoc-3-aminopropyl)-glycine (APG) to form biomolecules comprising a branched linker moiety (see, e.g., WO’739 at Fig. 6).
	US 2013/0116173A1 (May 9, 2013; cited in previous action) teaches and discloses doubly acylated GLP-1 related peptides comprising two protracting moieties conjugated to a single lysine (see, e.g., US’173 at Figures 5B and 5C).
Bambino et al. (Synthesis of a Symmetrically Branched Template for Parallel α-Helix Dimers, Tetrahedron Letters, Vol. 35(26):4619-4622 (1994); hereafter “Bambino”; cited in previous action) identifies and discloses the branched linker of 
    PNG
    media_image17.png
    89
    355
    media_image17.png
    Greyscale
(see, e.g., Bambino at 4619).

Conclusion
No claims are allowed.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANDALL L BEANE whose telephone number is (571)270-3457.  The examiner can normally be reached on Monday-Tuesday 7:30 AM to 4:00 PM EST; Thursday 10:00 AM to 2:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James H. Alstrum-Acevedo can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/RANDALL L BEANE/Primary Examiner, Art Unit 1654                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 See CAS No. 157492-63-2P; CAS No. 346694-76-6; CAS No. 156939-63-8; CAS No. 1201807-22-8; and CAS No. 1227168-35-5.
        2 See, e.g., WO’978 at claim 7 on 109-110; see, also, WO’798 at 3 at lines 1-15, 4 at lines 1-20, discussing Formula III.
        3 “Critical” is used here per its normal and plain meaning of “extremely important” or “indispensable”.
        4 Example 13 pertains to Chem. 33, but at Table 1 (Spec. at 151-152), the EC50 value for Chem. 33 (Example 13) appears less desirable relative to the comparative examples.  Table 3 at 157 does not identify that Chem. 33 was tested for terminal half-life.